DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Amendment
Amendment filed 4/25/2022 has been entered and fully considered. Claims 24-28 and 30-46 are pending. Claims 1-23 and 29 are cancelled. Claims 37-46 are withdrawn. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 4/25/2022, with respect to claim 24 have been fully considered and are persuasive.  The previous rejections of claims 24-28 and 30-36 have been withdrawn. 
Applicant argues that the cited art does not teach or suggest that the external element includes at least one protruding portion protruding above a top surface of the external element, an entirety of the peripheral surface is configured to be treated to be converted into carbide or nitride, and of the entirety of the peripheral surface of the external element, only a top surface of the protruding portion does not include the carbide or nitride. 
Examiner agrees. As seen in figures 4, 6, 7, 9 and 10, of PLANKERT et al.  the metallic portion is applied only to a portion of the periphery of the external element, 11. The metallic material is removed from a portion of the coated portions, one of which is the top surface of the protrusion. However, as seen in the above figures, other portions of the periphery also do not include the nitride or carbide, whereas the claim explicitly requires that only this top portion of the protrusion is free of the carbide or nitride while the other portions of the periphery must be covered. 
Examiner notes that withdrawn claims 37-46 were withdrawn without traverse in the response filed 1/15/2021. Additionally, the withdrawn claims do not contain all of the features of claim 24. As such, the  withdrawn claims are being cancelled. 

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 37-46 are cancelled. 


Allowable Subject Matter
Claims 24-28 and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in figures 4, 6, 7, 9 and 10, of PLANKERT et al.  the metallic portion is applied only to a portion of the periphery of the external element, 11. The metallic material is removed from a portion of the coated portions, one of which is the top surface of the protrusion. However, as seen in the above figures, other portions of the periphery also do not include the nitride or carbide, whereas the claim explicitly requires that only this top portion of the protrusion is free of the carbide or nitride while the other portions of the periphery must be covered. 
GRIPPO et al. (US 2005/0136284) also discloses a ceramic element that has a surface featuring metallic structures (Abstract; Figures 1-8). However, the entire peripheral surface of the part isn’t necessarily treated, per se, while also having a protrusion with a top surface not having the claimed carbide or nitride. 
GROSSENBACHER et al. (US 2011/0259753) discloses a ceramic body that includes a conductive inlay on the surface thereof (Abstract; Figures 3-8). The top surface of the ceramic body is treated with a conductive layer, 15 (Figure 6; Paragraph [0031]). However, GROSSENBACHER et al. does not explicitly disclose the claimed protrusion and the entire peripheral surface of the ceramic element includes the carbide or nitride expect for the top surface of said protrusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745